Collins, J.
Plaintiff appeals from an order vacating a judgment in bis favor entered on default, and permitting an answer. The defendant’s laches was sufficiently excused, aind the proposed answer, although somewhat loosely drawn, upon its face stated a defence, the truth or falsity of which could not properly be determined upon conflicting ex parte affidavits, on plaintiff’s contention that the proposed answer was sham. There was no abuse of discretion on the part of the court granting the order appealed from.
Affirmed.
jSTote. A motion for a reargument of this case was 'denied December 17, 1891.